Fisi-i, J.
The bill of exceptions alleges error in sustaining a certiorari. We have directed the reporter to set forth, literally, the petition for certiorari and the answer of the magistrate thereto. It would be a strain to hold that the petition “plainly and distinctly set forth ” any error committed by the magistrate before whom the case was tried; but even if the petition had clearly stated the rulings of which it may be inferred the plaintiff intended to complain, an inspection of the answer will show that none of the points presented by the petition were verified by the magistrate. It is plainly apparent that the petition, when considered in the light of the answer, was wholly without merit, and the superior court erred in not overruling the certiorari.

Judgment reversed.


All the Justices concurring.